         Case 4:21-cv-00196-MWB Document 53 Filed 06/21/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA


 IN RE GEISINGER HEALTH AND
 EVANGELICAL COMMUNITY                                Case No. 4:21-cv-00196-MWB
 HOSPITAL HEALTHCARE
 WORKERS ANTITRUST LITIGATION




 UNCONTESTED MOTION TO EXTEND TIME TO MOVE FOR DETERMINATION
                  UNDER FED. R. CIV. P. 23(c)(1)

        Plaintiffs Nichole Leib, Kevin Brokenshire, Diane Weigley, and Jessica Sauer

(“Plaintiffs”) hereby move to adjust the deadlines for Plaintiffs’ motion for class certification in

the above-captioned action. The Parties have met and conferred, and Defendants Geisinger

Health and Evangelical Community Hospital (“Defendants”) do not oppose this motion or the

relief sought by Plaintiffs.

        1.      The above captioned matter, Leib, et al. v. Geisinger Health, et al., Case No.

4:21-cv-00196-MWB, was filed on February 3, 2021. A second action, Sauer v. Geisinger

Health, et al., Case No. 4:21-cv-00263-MWB, was filed on February 12, 2021, and on March

18, 2021, the two actions were consolidated into the above-captioned matter.

        2.      Local Rule 23.3 requires a motion for class certification to be filed within ninety

(90) days after the filing of a civil complaint. L.R. 23.3. The Court is empowered to extend this

deadline upon a motion and for good cause. Id.

        3.      In ruling on such a motion, Local Rule 23.3 permits the Court to postpone a class

certification determination “pending discovery or such other preliminary procedures as appear

to be appropriate and necessary in the circumstances.” Id.

        4.      An extension of the deadline to move for class certification is appropriate here.

Plaintiffs represent a proposed class of tens of thousands of employees spread across multiple
counties in Central Pennsylvania. The Parties will require discovery related to whether, when,

                                                  1
         Case 4:21-cv-00196-MWB Document 53 Filed 06/21/21 Page 2 of 3




and how Geisinger and Evangelical entered into the alleged conspiratorial agreement; whether

Plaintiffs and the Class have suffered antitrust injury; and the appropriate measure of damages,

among other complex issues. Each party requires thorough fact and compensation data

discovery to support its claims and/or defenses related to both liability and damages, and the

Parties also anticipate expert discovery and motion practice related thereto.

       5.      Moreover, while the Parties have met and conferred pursuant to Fed. R. Civ. P.

26(f), they have not yet had a scheduling conference with the Court pursuant to Fed. R. Civ. P.

16, and no scheduling order has been entered in the case.

       WHEREFORE, Plaintiffs respectfully request that the Court vacate the 90-day deadline

set forth in Local Rule 23.3 and set class certification deadlines in connection with the

forthcoming scheduling order under Fed. R. Civ. P. 16.



Dated: June 21, 2021                  Respectfully Submitted,

                                      By /s/ Adam J. Zapala
                                      Adam J. Zapala (Pro Hac Vice)
                                      Elizabeth T. Castillo (Pro Hac Vice)
                                      Tamarah P. Prevost (Pro Hac Vice)
                                      James G.B. Dallal (Pro Hac Vice)
                                      COTCHETT, PITRE & McCARTHY, LLP
                                      840 Malcolm Road
                                      Burlingame, CA 94010
                                      Telephone: (650) 697-6000
                                      Facsimile: (650) 697-0577
                                      azapala@cpmlegal.com
                                      ecastillo@cpmlegal.com
                                      tprevost@cpmlegal.com
                                      jdallal@cpmlegal.com

                                      Alexander E. Barnett (Pro Hac Vice)
                                      COTCHETT, PITRE & McCARTHY, LLP
                                      40 Worth Street, 10th Floor
                                      New York, NY 10013
                                      Phone: (212) 201-6820
                                      abarnett@cpmlegal.com



                                                 2
Case 4:21-cv-00196-MWB Document 53 Filed 06/21/21 Page 3 of 3




                     Eric L. Cramer (PA Bar No. 69289) (Pro Hac Vice)
                     Shanon Jude Carson (PA Bar No.85957)
                     Mark R. Suter (PA Bar No. 322922) (Pro Hac Vice)
                     BERGER MONTAGUE PC
                     1818 Market Street
                     Suite 3600
                     Philadelphia, PA 19103
                     Phone: (215) 875-4604
                     Fax: (215) 875-5707
                     ecramer@bm.net
                     scarson@bm.net
                     msuter@bm.net

                     Daniel J. Walker (Pro Hac Vice)
                     BERGER MONTAGUE PC
                     2001 Pennsylvania Avenue, NW
                     Suite 300
                     Washington, DC 20006
                     Phone: (202) 559-9745
                     Fax: (215) 895-5707
                     dwalker@bm.net


                     Interim Co-Lead Counsel for Plaintiffs and the Proposed
                     Class




                               3
